DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 04/12/2022.


Status of Claims


Claims 1, 13, and 17 have been amended. 
Claims 1-10 and 13-20 are now pending.


Response to Arguments


Applicant's arguments filed on 04/12/2022 regarding the 35 U.S.C. 101 rejection has been fully considered. The Applicant argues the following.
As per the 101 rejection, the Applicant presents previous arguments that (1) the claims, as currently presented, are directed toward patent-eligible subject matter, (2) the claims are directed to a practical application, similar to Example 40 (3) the claims recite a combination of features which amounts to significantly more than an abstract idea, and (4) the final office action has not met the burden of a prima facie case of ineligibility (see pages 10-28).
The Examiner respectfully disagrees with all arguments and maintains all previous responses to arguments. As per argument (1), the Applicant argues that the claims do not recite any mathematical concepts, a method of organizing human activity, or a mental process that can be performed by a pen and paper. The Examiner respectfully disagrees. As stated in the 101 rejection, the claims are directed to the abstract idea of Mental Processes because, under the broadest reasonable interpretation, the claim limitations of “obtaining historical resource consumption data…, iteratively train a prediction model…, actively monitor current resource consumption data…, operate the trained prediction model…, receive a computing workload request…, generate a handling of the computing workload request…, distribute the computing workload request…, wherein a separate model is built for each workload resource consumption type; wherein the trained prediction model comprises a first and second prediction model, etc. can reasonably be performed by a human mentally with pen and paper.  A human can gather data, generate trained mathematical models (e.g. separate models) based on historical data analysis (e.g. formula/algorithm generated, tested, and tweaked with known data), use the models to predict future resource consumption (e.g. regression analysis), generate a handling (e.g. schedule), and program a computer to perform such actions.  The claims do not define a magnitude or vastness of the consumption data or functions that would exclude a human’s ability to perform these operations. In summary, the Examiner is stating that a human can reasonably perform the abstract limitations recited in the Applicant’s claim without a computer as explained above. The Examiner is not saying that a human can perform mentally the computer functions of “machine learning”, which is considered non-abstract. As per the 2019 PEG, a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis” recite mental processes and claims can recite a mental process even if they are claimed as being performed on a computer. Therefore, the Examiner maintains the position that the claims are directed to an abstract idea.
As per argument (2), the Applicant argues that the claims, as amended, provide a more efficient distribution of a computing workload request based on an iteratively trained learning prediction model and thus provide a practical application. The Examiner respectfully disagrees due to the fact that the claim limitation of “iteratively trained machine learning model” is not supported by the Applicant’s specification. The specification does not support or provide details on what the iterative training entails and therefore, the Examiner cannot consider this feature as an additional elements that contribute to the improvement of the system. However, the machine learning is considered an additional element along with a computer, a plurality of data centers (DCs), a processor, a memory, and a computer readable medium. These additional elements are viewed as computing components/devices that are used to perform the abstract idea of generating prediction models with historical data and providing a handling (i.e. scheduling) of a workload request. As per MPEP 2106.05(f), limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application. Therefore, the claims are not directed to a practical application. 
As per argument (3), the Examiner respectfully disagrees with the Applicant’s argument that the claims recite a combination of features which amounts to significantly more than an abstract idea. Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance directs the Examiner to determine whether the additional elements provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As per MPEP 2106.07, additional elements may qualify as significantly more if it meaningfully limits the judicial exception, e.g., it improves another technology or technical field, improves the functioning of a computer itself, adds a specific limitation other than what is well-understood, routine, conventional activity in the field, or adds unconventional steps that confine the claim to a particular useful application. The additional elements recited in the claims include a computer, a plurality of data centers (DCs), a processor, a memory, machine learning, and a computer readable medium. These additional elements are viewed as computing components/devices that are used to perform the abstract idea of generating prediction models with historical data and providing a handling (i.e. scheduling) of a workload request within a cloud environment. As per MPEP 2106.05(f), applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept. Also, an inventive concept cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself. Therefore, configuring a computing device with a trained prediction model (i.e. abstract idea) cannot provide the inventive concept.
As per argument (4), the Examiner respectfully disagrees with the Applicant’s argument that the final office action has not met the burden of a prima facie case of ineligibility. The Examiner followed the October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) when analyzing the claims under 35 U.S.C. 101. Every step of the guidance was performed as identified on pages 7-11 of the Final Office Action including explaining why each claim was ineligible and identifying and analyzing the additional elements in the claim to determine eligibility.  The 2019 PEG states that in cases where claims recite multiple abstract ideas, the examiner should consider the limitations together to be an abstract idea for Step 2A Prong Two and Step 2B (if necessary) rather than a plurality of separate abstract ideas to be analyzed individually. Therefore, the Final Office Action met the burden of a prima facie case of ineligibility according to the October 2019 PEG.
In summary, the 35 U.S.C. 101 rejection of claims 1-10 and 13-20 is maintained for the reasons presented above.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 13, and 17 include the limitation of “iteratively train a machine learning prediction model…”. The Applicant stated that support for this limitation was found in paragraph [0036] of the specification which discusses accommodating the evolution of capacity procurement for data centers, hence iterative aspect of the system. However, paragraph [0036] does not specifically state or suggest that the evolution or iterative aspect of the system pertains to retraining or repetitive/iterative training of a machine learning model. Therefore, claims 1, 13, and 17 contain new matter and are rejected under 35 U.S.C. 112(a). Dependent claims 2-10, 14-16, and 18-20 are also rejected under 35 U.S.C. 112(a). 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As Claims 1-10 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Cognitive Handling of Workload Requests”, is directed to an abstract idea, specifically Mental Processes and Mathematical Concepts, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to apply it and implement the abstract idea on a computer.
Step 1:  Claims 1-10 and 13-20 are directed to a statutory category, namely a process (claims 1-10), a machine (claims 13-16), and a manufacture (claims 17-20).
Step 2A (1): Independent claims 1, 13 and 17 are directed to an abstract idea of Mental Processes, based on the following claim limitations: “obtain historical resource consumption data of historical computing workloads of the plurality of DC; iteratively train a prediction model based upon the historical resource consumption data; actively monitor current resource consumption data of current computing workloads of the plurality of DCs, operate the trained prediction model based upon the current resource consumption data to generate predicted future resource consumption data for future computing workloads of the plurality of DCs, receive a computing workload request, generate a handling of the computing workload request based upon the predicted future resource consumption data; distribute the computing workload request based upon the predicted future resource consumption data, wherein the historical resource consumption data comprises structured historical resource consumption data and unstructured historical resource consumption data; wherein a separate model is built for each workload resource consumption type; and wherein the trained prediction model comprises a first prediction model based upon the structured historical resource consumption data of historical computing workloads, a second prediction model based upon the unstructured historical resource consumption model of historical computing workloads, and a combined model configured to provide a final output based upon at least one of an aggregation of an output of each of the first and second models and a building of a model based upon the output of each of the first and second models.” Based on the broadness of the claims, the invention can encompass a human/user mentally or with pen and paper gathering data, generating a simple trained mathematical model based on historical data analysis (e.g. formula/algorithm generated, tested, and tweaked with known data), using the model to predict future resource consumption (e.g. regression analysis), generating a handling, and distribute a workload request. These limitations, under the broadest reasonable interpretation, fall within the “Mental Processes which includes observations, evaluations, judgments, and opinions. As per the October 2019 PEG, claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Dependent claims 2-10, 14-16, and 18-20 further define how the recommendations are generated, the components of the prediction model, and the data of the prediction model. Specifically, dependent claims 2, 6, 8, 9, 10, and 14 describes generating the handling of workload requests based on mathematical analysis and/or models (i.e. optimization) and dependent claims 3-5, 15-16, and 19-20 describe the composition (e.g. time-series models, machine learning model, historical resource consumption data) of the trained prediction model thus further limiting the abstract idea of Mental Processes and Mathematical Concepts. Therefore, claims 1-10 and 13-20 are directed to an abstract idea and thus are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 13 and 17 recite additional elements of a computer, a plurality of data centers (DCs), a processor, a memory, machine learning, and a computer readable medium. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing components/device that are used to perform the abstract idea of generating prediction models with historical data and providing a handling of a workload request (i.e. scheduling). Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-10 and 13-20 do not integrate the abstract idea into a practical application and thus are not patent eligible.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 13 and 17 recite additional elements of a computer, a plurality of data centers (DCs), a processor, a memory, machine learning, and a computer readable medium. The  Applicant’s specification states that computing devices can include PDA’s, cellular telephone, desktop, laptop computers etc. in paragraph [0057]; data centers include one or more computers or servers that process computer requests or provide services [0019]; a processor may be  housed in a general purpose computer [0068];  machine learning includes a machine learning regression model [0004]; and computer readable medium includes RAM, ROM, DVD, etc. [0064]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)).  Therefore, claims 1-10 and 13-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624